        Case 1:18-cv-03147-CAP Document 58 Filed 02/20/20 Page 1 of 4




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

                                      )
ADRIENNE DURHAM,                      )
Plaintiff                             )
                                      )
                                      )      Civil Action No.
v.                                    )      1:18-cv-03147- CAP
                                      )
                                      )
NAVIENT SOLUTIONS, LLC,               )
Defendant                             )


                          NOTICE OF SETTLEMENT

      Comes now the Plaintiff ADRIENNE DURHAM (“Plaintiff”), by and

through her undersigned counsel, and does hereby notify this Court that the parties

have reached a settlement and hereby request all deadlines and hearings be stayed.

A stipulation for dismissal will be forthcoming within the next 30 days.



      Respectfully submitted this 20th day of February, 2019.

                         ARMOR LAW, LLC
                         /S/Chris Armor
                         ________________________
                         Christopher N. Armor
                         Georgia Bar No. 614061
                         P.O. Box 451328
                         Atlanta, GA 31145
                         Phone: (470) 990-2568
                         Fax: (404) 592-6102
                         Email: chris.armor@armorlaw.com
         Case 1:18-cv-03147-CAP Document 58 Filed 02/20/20 Page 2 of 4




                           CERTIFICATE OF COMPLIANCE

        I hereby certify that this document was prepared in size 14 Times New Roman

font.

                                /S/ Chris Armor
        Case 1:18-cv-03147-CAP Document 58 Filed 02/20/20 Page 3 of 4




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

                                      )
ADRIENNE DURHAM,                      )
Plaintiff                             )
                                      )
                                      )     Civil Action No.
v.                                    )     1:18-cv-03147- CAP
                                      )
                                      )
NAVIENT SOLUTIONS, LLC,               )
Defendant                             )


                                      ORDER

      Plaintiff ADRIENNE DURHAM (“Plaintiff”), filed a motion with this Court

for leave to file her Motion to Compel Discovery against Navient Solutions, LLC

(“Defendant”) under seal pursuant to the terms of the Protective Order entered in

this case. IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED. The

Court directs the Clerk of Court to file Plaintiff’s Motion to Compel Discovery and

attached Exhibits A - E under seal.

      So ordered this ____ day of January, 2019.

                                      _________________________________
                                      CHARLES A. PANNELL, JR.
                                      UNITED STATES DISTRICT JUDGE
Order prepared by:
      ARMOR LAW, LLC
      /S/Chris Armor
      Christopher N. Armor
      Georgia Bar No. 614061
 Case 1:18-cv-03147-CAP Document 58 Filed 02/20/20 Page 4 of 4




160 Clairemont Avenue, Suite 200
Decatur, GA 30030
